DETAILED ACTION
Advisory Action
The proposed amendment filed on May 23, 2022 has been fully considered but will not be entered because it raises new issues that would require further consideration and/or search.
Response to Arguments
In page 9, first paragraph bridging to page 11, fourth paragraph of applicant’s remarks, applicant argues that the proposed amendment has overcome the rejections under 35 U.S.C 102 (a) (1) and 103. 
The argument has been fully considered but it is not persuasive toward the withdrawal of the rejections because applicant’s argument with respect to claims 1-4, 6, 12-15,  and 17-19 is moot since applicant has amended claim 1.  Claim 1 in the proposed amendment raises new issues that would require further consideration and/or search. For example, the phrase “wherein the single molecule device modified by DNA polymerase comprises a two-dimensional nanomaterial or a low dimensional nanomaterial as an electrode for responding to a conformation change of the DNA polymerase and the DNA polymerase linking to the electrode” 
in claim 1 of the proposed amendment is a new limitation which has not been found in the amendment filed on January 14, 2022 (the amendment used for the final rejection). 
2.	Papers related to this application may be submitted to Group 1600 by facsimile transmission. Papers should be faxed to Group 1600 via the PTO Fax Center. The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 Fax Center number is (571)273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746. The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen, can be reached on (571)272-0731.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 25, 2022